DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/18/2022 with respect to the 35 U.S.C. 103 rejection over Omura (JP 2003-328158) and Omura in view of Unno (US 2018/0229476) have been fully considered and are persuasive. The rejection is withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection over Nakano (US 2020/0321566) and Nakano in view of Unno (US 2018/0229476) have been fully considered but they are not persuasive. Applicant makes the following arguments:
(A) Nakano does not teach the claimed measurement method. This argument is not persuasive. The claimed invention is to a plated product, not a method of measuring elemental concentrations. Nakano teaches making a substantially similar product to that claimed using a substantially similar process to that used for making the claimed product (see rejection below). As measuring methods do not change compositions, the fact that the claimed product describes using a different measuring method than that of the prior art has no bearing on the patentability of the product. Accordingly, one of ordinary skill in the art would expect the prior art product to be substantially identical to the claimed product, and by corollary, that measuring the product of Nakano according to the particularly claimed measuring method would give substantially similar results since the products are substantially similar, absent objective evidence to the contrary. See MPEP 2112.
B) Nakano does not teach the same process as that used to make the claimed product. Applicant argues that a Co plating layer is formed in the instant process and a Ni-Co alloy plating layer is formed in Nakano. This argument is not persuasive. A Ni-Co plating layer is a Co plating layer.
Applicant also argues that in the present invention, the concentration distributions of Ni, Fe and Co differ in the depth direction while Nakano uses a Ni-Co alloy plating, resulting in constant Co concentration even if Co diffuses into the steel sheet after annealing. This argument is not persuasive for the following reasons: First, since the concentration distribution Applicant alludes to in the present invention is a measurement after annealing (see ¶ 69-70), it is inappropriate to compare a presumed concentration distribution in Nakano before annealing. Second, Applicant provides no evidence whatsoever in support of the assumption that the concentration gradient in the product of Nakano will differ from the claimed product. Third, the claimed product fails to recite a particular concentration gradient, nor does it recite any process step which can be interpreted to impart a particular concentration gradient to the claimed product. The existence of a concentration gradient, therefore, has no relevance to determining whether the claimed product is patentable over Nakano because such a feature is not present in the claims.
C) The combination of Nakano in view of Unno is improper. Applicant argues that because Nakano is directed to steel sheets having a thickness of 0.15-0.5 mm, and Unno is directed to steel sheets having a thickness of 60 µm or less, there is no motivation to combine Nakano with Unno. This argument is not persuasive. Nakano is directed to thicknesses of 0.015 to 1.5 mm (¶ 36). The lower limit of 0.015 mm is equivalent to 15 µm. Since overlap in thicknesses is present between Nakano and Unno, motivation to combine Nakano with Unno exists for that overlap. The rejections are maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2020/0321566).
Regarding claim 8, Nakano teaches a coated steel sheet comprising a Ni-Co-Fe diffusion layer (¶ 8). The diffusion layer comprises a Ni-Co-Fe diffusion layer 12 and iron-nickel diffusion layer 15 (¶ 63). The total amount of nickel in these layers is 1.0-11.3 g/m2, most preferably 1.6-7.0 g/m2 (¶ 63) and the amount of cobalt is 0.2-5.0 g/m2, most preferably 0.7-2.0 g/m2 (¶ 62), with the total amount of Ni and Co being 1.6-11.5 g/m2, most preferably 3.5-7.5 g/m2 (¶ 65).

    PNG
    media_image1.png
    392
    487
    media_image1.png
    Greyscale

Nakano also teaches the amount of Co in the Ni-Co-Fe diffusion layer is 5%-65%, most preferably 20%-30% (¶ 55) and the amount of Fe is 11%-80%, most preferably 20%-53% (¶ 56). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness as to the claimed compositions. See MPEP 2144.05 I. While Nakano does not expressly teach the thickness of the Ni-Fe alloy layer, the amount of Ni plating formed is substantially similar to that claimed, and Nakano teaches the diffusion treatment includes heating at a temperature of 500-800°C for 20-60 seconds (¶ 80), which is similar to the present diffusion treatment of heating for 715-850°C for 10-45 seconds (see Spec., ¶ 18). Given the similar processing conditions, one of ordinary skill in the art would expect a similar Ni-Fe alloy layer thickness, absent objective evidence to the contrary. See MPEP 2144.05 I.
Regarding claim 9, the ratio of Co to Ni is 0.0177 to 5.0, most preferably 0.1 to 1.25, based on the coating amounts for Co and Ni (see ¶ 62-63). This range overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2020/0321566), as applied to claims 8-9, further in view of Unno (US 2018/0229476).
Regarding claims 10-11, the limitations of claims 8-9 have been addressed above. Nakano does not expressly teach an average crystal grain size of the steel sheet. Unno teaches a stainless steel foil for battery cases (¶ 4). The stainless steel foil has an average crystal grain diameter of 1-10 µm (¶ 43). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use a steel foil such as that taught by Unno in the surface-treated steel of Nakano because controlling average grain diameter in steel foil for use in battery case is necessary to control press formability of the steel (Unno, ¶ 43).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784